Citation Nr: 0000592	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently evaluated as 30 
percent disabling.

2.  What evaluation is warranted for the period from October 
16, 1992, for injury to the thoracic spine?

3.  What evaluation is warranted for the period from October 
16, 1992, for degenerative joint disease of the lumbosacral 
spine?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960, and from March 1961 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Prior to the Board's August 1996 remand, the veteran's spinal 
disability was rated as a combined back and neck disability.  
While the case was in a remand status, the veteran was 
granted service connection for separate disabilities 
involving the thoracic and lumbosacral spine.  Further, 
additional medical examinations were conducted to evaluate 
the separate disabilities and the results included in the 
veteran's claims file.  The case is again before the Board 
for appellate review.  


REMAND

The Board notes that the veteran was granted Social Security 
Administration (SSA) disability benefits by way of an 
administrative decision dated in May 1994.  A copy of the 
letter of notification and the decision itself are associated 
with the claims file.  The decision referred to the veteran's 
service-connected orthopedic and nonservice-connected heart 
disabilities in determining the appellant's impairment.  As 
the SSA benefit was awarded during the appellate period 
copies of the medical records relied upon in the SSA decision 
must be obtained and associated with the veteran's claims 
file.  Murinscak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  The Board regrets its failure to request these 
records in its prior remand.

The veteran's last Compensation and Pension (C&P) 
examinations occurred in October 1998.  In light of the 
development time associated with a remanded case, the Board 
finds that a new examination prior to any return to the Board 
would be beneficial in evaluating the veteran's orthopedic 
disabilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified which have 
not been previously secured.  

2.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the records upon 
which the veteran was awarded SSA 
disability benefits.  All attempts to 
secure these records must be documented 
in the claims file.

3.  After completion of the foregoing, 
the veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and extent of each of his spinal 
disabilities.  All necessary tests and 
studies including X-ray and range of 
motion studies must be conducted.  Range 
of motion should be recorded in numbers 
of degrees, and the normal ranges of 
motion should be provided.  Any portion 
of the arc of motion which is painful 
should be so designated.  The examiner 
should elicit from the veteran an account 
how his cervical, thoracic and 
lumbosacral disorders affect his daily 
activities and employability.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should be typed.

4.  After undertaking any development 
deemed appropriate, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.

5.  Thereafter, the RO should then 
readjudicate the veteran's claims for an 
increased rating for his cervical spine 
disability and higher ratings for his 
thoracic and lumbosacral spine 
disabilities.  This should include 
reference to DeLuca, and 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1999).  Further, 
the RO should specifically document their 
consideration of assigning staged ratings 
under the decision announced in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case.  The veteran and his 
representative should then be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


